                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




TERRY       SADLER     AND                §
THREESA SADLER, as Next                   §
Friend of JOHN DOE, a Minor,              §
             Plaintiffs,                  §   Civil Action No. 3:19-CV-01551-X
                                          §
v.
                                          §
                                          §
GREENVILLE INDEPENDENT                    §
SCHOOL DISTRICT,                          §
                                          §
                                          §
              Defendant.                  §


                     MEMORANDUM OPINION AND ORDER

      This lawsuit stems from repeated, student-to-student sexual assault at an

elementary school in Greenville ISD.      The parents of the alleged victim sued

Greenville ISD for violations of 42 U.S.C. § 1983 and Title IX (20 U.S.C. § 1681),

seeking injunctive relief, compensatory damages, and attorney’s fees.       The 1983

claims include one for a substantive due process right to bodily integrity, failure to

supervise school employees, and failure to train school employees. The Title IX

allegations allege a claim for student-to-student harassment and a claim for failures

to have policies that prevented the abuse. Greenville ISD moved to dismiss all but

the Title IX claim for student-to-student sex discrimination [Doc. No. 7], and that

motion is now ripe. The Court GRANTS the motion to dismiss and DISMISSES

WITH PREJUDICE:

                                          1
         1. The parents’ request for injunctive relief. The school district transferred

             the alleged abuser and swears that he is not allowed to use the restroom

             when other children are in it.

         2. The substantive Due Process claim to bodily integrity. The Supreme

             Court has held that such claims extend to harm by government actors,

             not government protection from harm by private actors.

         3. The failure to supervise claim under Section 1983.         If there is no

             underlying constitutional violation, there can be no viable 1983 claim.

         4. The failure to train claim under Section 1983. If there is no underlying

             constitutional violation, there can be no viable 1983 claim.

         5. The Title IX policies claim. The Supreme Court has held that a failure

             to have sufficient policies violates an agency regulation, not a

             Congressional law, and does not give rise to a Title IX claim for money

             damages.

Nonetheless, the core of the parents’ case remains: The Title IX student-to-student

sexual harassment claim.

                               I. Factual Background

      The parents claim that a Greenville ISD employee saw a student touching their

child’s penis and forcing him to masturbate against his will when they were in the

restroom. After a meeting with school officials, the officials told the parents they

would report the unlawful conduct as required by law and craft and implement a

safety plan for Doe. Greenville ISD reported the incident to Child Protective Services

but not to law enforcement. The misconduct occurred again. The principal allegedly

                                          2
admitted to the parents that the school had not reported the incident to law

enforcement or implemented a safety plan. The assistant superintendent believed

the matter had been reported and the school had implemented a safety plan.

          The parents, as next friends of their child identified in this proceeding as John

Doe, sued Greenville ISD for violations of 42 U.S.C. § 1983 and Title IX (20 U.S.C.

§ 1681), seeking injunctive relief, compensatory damages, and attorney’s fees. The

1983 claims include substantive due process right to bodily integrity, failure to

supervise school employees, and failure to train school employees. The Title IX claims

allege a claim for student-to-student harassment and a claim for failures to have

policies that prevented the abuse. Greenville ISD moved to dismiss all but the Title

IX claim for student-to-student sex discrimination [Doc. No. 7], and that partial

motion to dismiss is now ripe.

                                  II. Motion to Dismiss Standard

          A court must dismiss a claim for which it lacks jurisdiction. FED. R. CIV. P.

12(b)(1). When a Rule 12(b)(1) motion is filed along with other Rule 12 motions, the

Court should consider the Rule 12(b)(1) jurisdictional attack first.1 A factual attack

can allow the Court to go beyond the pleadings.2 And the Court can resolve disputed

facts. Ramming, 281 F.3d at 659. The party asserting jurisdiction bears the burden

of proof for a motion under Rule 12(b)(1).3


1   Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
2   Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980).
3   Id. at 161.




                                                    3
          Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accepting as true the factual allegations in the complaint and drawing

all inferences in the plaintiff’s favor.”4 To survive a motion to dismiss, the parents

must allege enough facts “to state a claim to relief that is plausible on its face.”5 “A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”6 “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.”7

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’”8

                                              III. Analysis

          Greenville ISD moved to dismiss: (1) the remedy of injunctive relief due to lack

of standing, (2) the substantive due process claim, (3) the failure to supervise claim,

(4) the failure to train claim, and (5) the Title IX claim for failure to have appropriate

policies. [Doc. No. 7]. The school district did not move to dismiss the Title IX student-

to-student discrimination claim.




4Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015) (citing DiFolco v. MSNBC Cable L.L.C., 622 F.3d
104, 110–11 (2d Cir. 2012)).
5   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
6   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
7Id.; see also Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right to relief
above the speculative level[.]”).
8   Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. Rule 8(a)(2)).


                                                      4
                                       A. Injunctive Relief

       To have standing to seek injunctive relief, the Sadlers must show “there is a

real and immediate threat of repeated injury.”9 Greenville ISD submitted evidence

that it: (1) permanently transferred the other student involved in the alleged sexual

assaults to a different campus on March 29, 2019; and (2) implemented a procedure

to prevent this other student from being in a restroom at the same time as any other

student. The parents do not dispute this evidence but contend that the promise to

keep the alleged abuser out of restrooms when other students are in them is a hollow

promise and that there still could be other opportunities for John Doe’s abuser to

contact him in private.

       The Court respectfully disagrees that these concerns confer standing to seek

an injunction.     Greeneville ISD has now made a promise to the Court that the

situation will not reoccur on school grounds. If Greenville ISD breaks that promise,

the parents are at liberty to seek injunctive and any other appropriate relief at that

time. In any event, the scope of permissible injunctive relief could not extend to

ensuring that Greenville ISD prevent such opportunities not on school property.

Because there is no longer a real and immediate threat of injury because of the school

district’s steps, Doe now lacks standing to seek injunctive relief. Smith, 881 F.3d at

366.




9Legacy Cmty. Health Servs., Inc. v. Smith, 881 F.3d 358, 366 (5th Cir. 2018) (quoting City of Los
Angeles v. Lyons, 461 U.S. 95, 102 (1983)).


                                                5
                                         B. Due Process Claim

          The parents claim that Greenville ISD violated Doe’s liberty interest in his

bodily integrity in violation of the Due Process Clause. But the parents allege not

that a Greenville ISD employee committed the sexual assault but instead that they

did not prevent a private actor from committing it. This is a bridge farther than the

Supreme Court has interpreted the Due Process Clause to go. The Court has made

clear that:

      nothing in the language of the Due Process Clause itself requires the
      State to protect the life, liberty, and property of its citizens against
      invasion by private actors. The Clause is phrased as a limitation on the
      State’s power to act, not as a guarantee of certain minimal levels of
      safety and security. It forbids the State itself to deprive individuals of
      life, liberty, or property without “due process of law”, but its language
      cannot fairly be extended to impose an affirmative obligation on the
      State to ensure that those interests do not come to harm through other
      means.10
Accordingly, “a State’s failure to protect an individual against private violence simply

does not constitute a violation of the Due Process Clause.” Id. at 197.

          The parents counter by saying the Fifth Circuit has held there can be liability

for failure to supervise that results in deliberate indifference to the constitutional

rights of a child in Doe v. Taylor Independent School District.11                      However, Doe

involved the underlying constitutional violation of a school employee assaulting a

student—not a private actor assaulting a student. The Fifth Circuit in Doe clarified

that “[t]his circuit held as early as 1981 that ‘[t]he right to be free of state-occasioned


10   DeShaney v. Winnebago County Dep’t. of Social Servs., 489 U.S. 189, 195 (1989).
11   15 F.3d 443,450 (5th Cir. 1994).




                                                   6
damage to a person’s bodily integrity is protected by the fourteenth amendment

guarantee of due process.’”12

          The events giving rise to this lawsuit are undisputedly tragic. But the Supreme

Court’s has not expanded the Due Process Clause to make government liable for

failing to protect persons against injury from private actors. As a result, the Court is

required to DISMISS WITH PREJUDICE the parents’ Due Process claim.13

                                      C. Failure to Supervise Claim

          The parents allege that Greenville ISD is liable under Section 1983 for failure

to train its personnel regarding how to properly react to a report of sexual abuse.

“[W]ithout an underlying constitutional violation, there can be no § 1983 liability

imposed on the [defendant].”14 But as discussed above, the Supreme Court has held

that there is no constitutional right for government to protect against harm from

private actors.15 Because the parents have not stated a constitutional violation, their

failure to supervise claim necessarily fails.16 As a result, the Court DISMISSES

WITH PREJUDICE the parents’ failure to supervise claim under Section 1983.

                                        D. Failure to Train Claim

          The parents allege that Greenville ISD is liable under Section 1983 for failure

to trains its personnel regarding how to properly react to a report of sexual abuse.


12   Id. at 451 (quoting Shillingford v. Holmes, 634 F.2d 263, 265 (5th Cir. 1981)).
13   The Court need not reach Greenville ISD’s remaining arguments on the Due Process claim.
14   Becerra v. Asher, 105 F.3d 1042, 1048 (5th Cir. 1997) (emphasis omitted).
15   DeShaney, 489 U.S. at 195–197.
16   The Court need not reach Greenville ISD’s remaining arguments on the failure to supervise claim.
Becerra, 105 F.3d at 1048.



                                                      7
This claim suffers from the same legal barrier as the failure to supervise claim:

Section 1983 claims require an underlying constitutional violation, and the parents

have not pled a viable one.17 As a result, the Court DISMISSES WITH PREJUDICE

the parents’ failure to train claim under Section 1983.

                                        E. Title IX Policies Claim

          The parents allege that Greenville ISD is liable under Title IX for failure to

have policies, procedures, practices, and customs in place to ensure Doe was not

abused. The Supreme Court has implied a private right of action to recover money

damages under Title IX, but only when a person with authority to rectify a Title IX

violation has notice of the violation but refuses to take action to bring the school

district into compliance with Title IX.18 In other words, only intentional violations of

Title IX give rise to money damages claims.19 Agency-written federal regulations—

not Congressionally-written federal law in Title IX itself—are what require entities

to establish policies and procedures for sexual harassment claims. And the Supreme

Court has held that a violation of regulations concerning policies “does not establish

the requisite actual notice and deliberate indifference” needed to support a money

damage claim and the failure to promulgate a policy “does not itself constitute

‘discrimination’ under Title IX.”20


17   The Court need not reach Greenville ISD’s remaining arguments on the failure to train claim.
Becerra, 105 F.3d at 1048.
18   Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290–91 (1998).
19   Franklin v. Gwinnett County Pub. Sch., 503 U.S. 60, 74–75 (1992).
20   Gebser, 524 U.S. at 291–92.




                                                     8
         The parents respond that they pled a sufficient claim of deliberate indifference

to student-to-student sex discrimination. But Greenville ISD did not seek to dismiss

the Title IX student-to-student discrimination claim. Rather, the only Title IX claim

Greenville ISD moved to dismiss was for failure to have appropriate policies.

         Greenville ISD has policies and procedures in place concerning sexual abuse,

discrimination, and harassment, and it has included them in this record. Assuming

for the sake of argument that these policies do not adequately protect against sexual

abuse, this still does not trigger liability under Supreme Court standards because it

amounts to a violation of an agency-written rule and not Congressionally-written

law.21 As a result, the Court DISMISSES WITH PREJUDICE the parents’ Title IX

policies claim.

                                          IV. Conclusion

                 The Court GRANTS the motion to dismiss and DISMISSES WITH

PREJUDICE:

             1. The parents’ request for injunctive relief.

             2. The substantive Due Process claim to bodily integrity.

             3. The failure to supervise claim under Section 1983.

             4. The failure to train claim under Section 1983.

             5. The Title IX policies claim.




21   The Court need not reach Greenville ISD’s remaining arguments on the Title IX policies claim.
Gebser, 524 U.S. at 291–92.


                                                 9
The core of the parents’ case remains: the Title IX student-to-student sexual

harassment claim.22

IT IS SO ORDERED this 18th day of February.




                                                         BRANTLEY STARR
                                                         UNITED STATES DISTRICT JUDGE




                                                        .




22 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion” adopted
by the Judicial Conference of the United States, this is a “written opinion[] issued by the court” because
it “sets forth a reasoned explanation for [the] court’s decision.” It has been written, however, primarily
for the parties, to decide issues presented in this case, and not for publication in an official reporter,
and should be understood accordingly.




                                                   10
